933 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clifton B. PIERSON (Pierce), Plaintiff-Appellant,v.George WILSON, Gary Mohr, Defendants-Appellees.
No. 91-3356.
United States Court of Appeals, Sixth Circuit.
May 17, 1991.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court.  A review of the documents before the court indicates that the district court dismissed the case for want of prosecution by order entered March 5, 1991.  A motion for relief from judgment was filed March 8, 1991, and the notice of appeal filed on April 1, 1991.  However, the district court by order filed April 12, 1991, vacated the March 5 dismissal and reopened the case.


2
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed.  A notice of appeal filed during the pendency of a time-tolling motion is of no effect.  Fed.R.App.P. 4(a)(4).  In addition, relief from the March 5, 1991, dismissal for want of prosecution was granted by the district court's April 12, 1991, order resulting in the appeal becoming moot.